Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of December 29, 2005 by and
between USN Corporation, a Colorado Corporation (“USN” or the “Company”) and
Brad Berdow (the “Executive”).

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties agree as follows

 

The parties are entering into this Agreement in order to set forth the terms and
conditions under which the Executive shall continue to be employed by the
Company.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, and in
consideration of the mutual covenants contained herein, agree as follows:

 

1. Employment. USN hereby agrees to employ the Executive and the Executive
hereby accepts employment on the terms and conditions set forth herein. The
Executive’s employment with the USN shall commence on the date hereof.

 

2. Employment at Will. The Executive and USN understand and agree that the
Executive is an employee at will, and that the Executive may resign, or USN may
terminate the Executive’s employment, at any time and for any or for no reason
and consistent with Section 6 of this Agreement. Nothing in this Agreement or
any Related Agreements (as hereinafter defined) shall be construed to alter the
at-will nature of the Executive’s employment, nor shall anything in this
Agreement or any Related Agreements be construed as providing the Executive with
a definite term of employment.

 

3. Position. During the Executive’s employment with USN, the Executive shall
serve as Vice President—Business Development and General Counsel of the Company.
The Executive shall perform those duties generally required of persons in the
position, as well as such other duties, not inconsistent with this Agreement, as
the CEO and Board of Directors (the “Board”) may lawfully from time to time
direct. The Executive shall report and be responsible to the CEO of the Company
and to the USNR’s Board of Directors and Chairman.

 

4. Base Salary, Compensation and Benefits.

 

4.1 Compensation. During the Executive’s employment, USN agrees to pay, and the
Executive agrees to accept as compensation for all services to be rendered by
the Executive hereunder, a salary at a monthly rate of fourteen thousand five
hundred eighty three dollars and thirty three cents ($14,583.33) (before
deductions for advances and deductions made at Executive’s request, if any, and
for deductions required by federal, state and local law) (“Base Salary”),
payable at the same time that the Company pays its employees generally. The Base
Salary is subject to increases (annual or otherwise) in the sole discretion of
the Board.

 

4.2 Stock Grant. The Executive shall be entitled to an initial stock unit grant
and stock options as referenced on Exhibit A attached hereto.

 

4.3 Incentives, Savings and Retirement Plans. The Executive shall also be
entitled to participate at similar levels in all incentive, savings, and
retirement plans, policies and programs made



--------------------------------------------------------------------------------

available by the Company to executive-level employees generally (“Plans”).
Company agrees to cover the costs of Executive’s current Blue Cross PPO health
insurance policy or another similarly situated policy of Executive’s choice.
Company also agrees to cover any reasonable professional fees and subscriptions
relating to Executive’s position with Company, including but not limited to
annual bar fees and continuing legal education credits.

 

4.4 Reimbursement. The Company shall reimburse the Executive (or, in the
Company’s sole discretion, shall pay directly), upon presentation of vouchers
and other supporting documentation as the Company may reasonably require, for
reasonable out-of-pocket expenses incurred by the Executive which relate to the
business or affairs of the Company or the performance of the Executive’s duties
hereunder, including, without limitation, direct expenses with respect to meals,
travel and similar items, provided that the incurring of such expenses shall
have been approved in accordance with the Company’s regular reimbursement
procedures and practices in effect from time to time.

 

4.5 Vacation. In addition to statutory holidays, the Executive shall be entitled
to four (4) weeks paid vacation each calendar year during the Executive’s
employment, accruing ratably each month. Unused vacation shall accrue to a
maximum of two times the annual accrual (for example a maximum accrual of eight
(8) weeks if Executive earns (4) weeks vacation per year.)

 

4.6 Withholding. The Company may withhold from the Executive’s Compensation all
applicable amounts required by law.

 

5. Payments Upon Termination of Employment. In the event the Executive’s
employment with the Company terminates for any reason (including Disability (as
hereinafter defined)), the Company shall pay to the Executive any Compensation
including accrued vacation pay, expense reimbursements, compensation and
benefits under any Plan, and any and all benefits and other similar amounts,
accrued but unpaid as of the date of termination. In the event of the
Executive’s death, the Company shall pay any Compensation including accrued
vacation pay, expense reimbursements, compensation and benefits under any Plan,
and any and all benefits and other similar amounts, accrued but unpaid as of the
date of death to Executive’s estate. In addition, upon termination of the
Executive’s employment by the Company without Cause, and contingent upon the
Executive’s execution and delivery of a general release reasonably satisfactory
to the Company releasing the Company, its officers, managers, agents, members,
and affiliates from any liability for any matter other than for payments under
this Section 5 and contractual obligations under other written agreements, the
Company shall pay to the Executive an amount equal to a six (6) months portion
of the Compensation as described in Section 4.1 above (“Severance”), to be paid
pursuant to Company’s payroll cycle for the six (6) months following termination
of employment; provided, however, that if Executive’s termination of employment
occurs between December 15 and December 31 of any calendar year, the Severance
will be fully paid no later than March 15 of the next following calendar year.
The parties further acknowledge that there are not any express or implied
agreements that affect or impair the ability of Executive or Company to
terminate the employment relationship at will. Upon termination of the
Executive’s employment any rights to fixed and contingent compensation including
but not limited to bonuses, royalties, commissions or any other payment
obligations by Employer shall cease.

 

5.1 Return of Records and Property. Upon termination of Executive’s employment
with the Company, Executive shall promptly deliver to the Company any and all
Company records and any and all Company property in his possession or under his
control, including without limitation manuals, books, blank forms, documents,
letters, memoranda, notes, notebooks, reports, printouts,



--------------------------------------------------------------------------------

computer disks, computer tapes, source codes, data, tables or calculations and
all copies thereof, documents that in whole or in part contain any trade secrets
or confidential, proprietary or other secret information of the Company and all
copies thereof, and keys, access cards, access codes, passwords, credit cards,
personal computers, telephones and other electronic equipment belonging to the
Company.

 

6. Confidentiality. In the course of developing its business and goodwill,
Company has developed and continues to develop unique techniques, processes, and
compilations of information that it uses in the design, styling, pricing,
selling and marketing of its products and services. This non-public information
is a valuable asset, allows Company to maintain a competitive advantage, and is
deemed propriety, confidential, and is a trade secret of Company. Therefore,
Company desires to maintain and preserve the confidentiality of its trade
secrets regarding its business from any unauthorized disclosures. To enable
Executive to perform the services contemplated hereunder, Company may disclose
or authorize the disclosure of Confidential Information to Executive. Executive
acknowledges and expressly agrees that Company’s Confidential Information is a
valuable asset. Confidential Information is defined as any information which
meets the definition of “trade secret” under Cal. Civil Code §3426.1. Executive
agrees that all Confidential Information, or any copy, extract or summary,
whether originated or prepared by or by or for Company, is and shall remain the
exclusive property of Company. Executive agrees to not disclose to others,
either directly or indirectly, or take or use for Executive’s own purposes or
the purposes of others, the Confidential Information of Company. Executive shall
not disclose the name of any executive, customer, sales representative or
independent contractor of Company to any third party, unless the disclosure
occurs during Executive’s employment with Company, and is reasonably required to
further the interests of Company. These restrictions shall also apply to:
(i) trade secrets or confidential information conceived by or belonging to third
parties which are in Company’s possession; and (ii) trade secrets or
Confidential Information conceived, originated, discovered or developed by
Executive within the scope of Executive’s employment.

 

6.1 Ownership of Intellectual Property. During the Term of Executive’s
employment, Executive may develop or participate in the development of
trademarks, copyrights, customer and vendor lists and other proprietary
information, including processes and methods relating to the business of
Company. If it is determined that any of the information identified above is, in
whole or in part, not entitled to protection as a trade secret, it shall be
Confidential Information that is protected by this Agreement. Executive
acknowledges and expressly agrees that Company’s property shall include any
invention, improvement, development, copyrightable matter, design, idea or
suggestion conceived, made, devised or developed by Executive, solely or jointly
with others: (i) during regular working hours or with the use of Company’s
equipment, resources, supplies, facilities, Confidential Information or trade
secrets; (ii) during the term of Executive’s employment whether during regular
working hours or not, which relates to business of Company; or (iii) during the
term of Executive’s employment, and after, which embodies, uses or is the result
of any Confidential Information of Company that Executive has knowledge of shall
become the sole property of Company. As to each invention, improvement,
development, copyrightable matter, design, idea, suggestions or other matter
described above, Executive assigns to Company all rights, including all
copyright, trademark and patent right and all other claims of ownership which
Executive has or may have in the future. Executive agrees that, upon request by
Company, Executive shall promptly execute all instruments and documents
requested by Company, including but not limited to applications for Letters
Patent and assignment of the rights thereto. Upon the termination of Executive’s
employment, or whenever required by Company, Executive shall immediately deliver
to Company all property and materials in Executive’s possession or under
Executive’s control belonging to Company, or developed by Executive while
employed by Company,



--------------------------------------------------------------------------------

including but not limited to, all physical embodiments of Confidential
Information. This Provision does not apply to any invention that qualifies under
the provisions of Section 2870 of the California Labor Code.

 

6.2 Non-Solicitation. During the term of Executive’s employment with the Company
and for a period of 6 consecutive months from the date of the termination of
such employment, if such termination is with Cause (as defined below in
Section 7.1), Executive shall not, directly or indirectly, hire, engage or
solicit any person who is then an employee or consultant of the Company or who
was an employee or consultant of the Company at the time of Executive’s
employment, in any manner or capacity, including without limitation as a
proprietor, principal, agent, partner, officer, director, stockholder,
Executive, member of any association, consultant or otherwise.

 

6.3 Non-Disparagement and No Publicity. Executive acknowledges that during the
course of his relationship with Employer he has acquired certain non-public
information regarding Employer and its subsidiaries and affiliates, including
without limitation information regarding the financial condition, the prospects,
the business plan, the shareholders, the contracts and agreements, and the
assets and liabilities of Employer (the “Information”). Executive agrees to
maintain the confidentiality of all such Information, unless Executive is
required by applicable law to disclose any such Information. The parties agree
that they will not make negative or disparaging comments about one another and
will make no attempts to cast any of the parties or their employees, officers or
agents in a negative light either directly or through a third party.

 

6.4 Blue Pencil Doctrine. If the duration of, the scope of or any business
activity covered by any provision of this Section 6 is in excess of what is
valid and enforceable under applicable law, such provision shall be construed to
cover only that duration, scope or activity that is valid and enforceable.
Executive hereby acknowledges that this Section shall be given the construction
which renders its provisions valid and enforceable to the maximum extent, not
exceeding its express terms, possible under applicable law.

 

6.5 Acknowledgment. Executive hereby acknowledges that the provisions of this
Sections 6 are reasonable and necessary to protect the legitimate interests of
the Company and that any violation of these provisions by Executive shall cause
substantial and irreparable harm to the Company to such an extent that monetary
damages alone would be an inadequate remedy. Therefore, in the event that
Executive violates any of these provisions, the Company shall be entitled to an
injunction, in addition to all the other remedies it may have, restraining
Executive from violating or continuing to violate such provision.

 

6.6 Termination Without Cause. In the event that Executive’s employment with the
Company is terminated by the Company Without Cause as defined in Section 7.1,
Executive’s obligations as set forth under Sections 6.2 and 6.3 shall remain in
effect only so long as the period for which Executive is entitled to receive
from the Company, and the Company pays, Severance in accordance with Section 5;
provided that in the event the Severance obligations under Section 5 are
accelerated and paid by March 15 of a particular year, for the purposes of this
Section 6.6 the period for which Severance is paid shall be deemed to be six
months.



--------------------------------------------------------------------------------

7. Definitions. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meaning hereby assigned to them as follows:

 

7.1 “Cause” shall mean the (i) willful and repeated failure to comply with the
lawful written directions of the Company’s CEO and Board of Directors which goes
unremedied for a period of thirty (30) days following written notice to
Executive by the Company, provided that such written notice identifies, with
reasonable specificity, the direction that Company expects executive to follow
and similarly specifies, with reasonable specificity, how it expects Executive
to remedy any alleged failure to comply with such direction; (ii) gross
negligence or willful misconduct in the performance of duties to USN where USN
has provided Executive with written notice of the matter(s) for which Cause is
alleged to exist, and if the matter(s) is reasonably capable of being cured,
goes unremedied for a period of thirty (30) days following written notice to
Executive by the Company, provided that such written notice identifies, with
reasonable specificity, the gross negligence or willful misconduct and further
identifies, with reasonable specificity, how Company expects Executive to remedy
such gross negligence or willful misconduct; (iii) commission of any act of
fraud with respect to the Company and/or its subsidiaries; (iv) conviction or a
plea of nolo contendre of a felony involving moral turpitude causing material
harm to the standing and reputation of the Company and/or its subsidiaries in
each case as determined in good faith by the Company’s Board of Director’s.

 

7.2 “Disability” If, during the term of this Agreement, the Executive should be
prevented from performing essential duties by reason of illness, the Company,
consistent with the Americans with Disabilities Act and upon written notice
following a continuous period of one hundred twenty (120) days, may terminate
Executive’s employment under this Agreement. If the Company has disability
benefits in place during such disability, unless similar benefits are provided
by Executive’s insurance policy, Executive shall receive the benefits provided
by and through this provision upon confirmation of the disability by Executive’s
physician and subject to the second opinion verifying the disability of a
physician of the Company’s choice if the Company so requests. Any termination
for reason of disability is without Cause.

 

7.3 “Good Reason” shall mean, in the context of a resignation by the Executive,
a resignation that occurs within thirty (30) days following (i) any material
adverse change in the Executive’s compensation, or (ii) a change by more than
thirty (30) miles in the location where Executive is to perform his duties.

 

8. Waivers and Amendments. The respective rights and obligations of the Company
and the Executive under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of the Company and the Executive.

 

9. Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the Company’s successors and assigns.

 

10. Entire Agreement. This Agreement and the Related Agreements constitute the
full and entire understanding and agreement of the parties with regard to the
subjects hereof and supersede in their entirety all other or prior agreements,
whether oral or written, with respect thereto. This Agreement may be amended at
any time, but only by a written instrument signed by both parties.

 

11. Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section), reputable commercial
overnight delivery service (including Federal Express and U.S. Postal Service
overnight



--------------------------------------------------------------------------------

delivery service) or, deposited with the U.S. Postal Service mailed first class,
registered or certified mail, postage prepaid, as set forth below:

 

If to the Company, addressed to:

 

USN Corporation

2121 Avenue of the Stars, Suite 2910

Los Angeles, CA 90067

Attention: Board of Directors

Fax: (310) 203-9863

 

If to the Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records.

 

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Pacific Time and, if sent after
5:00 p.m. Pacific Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.

 

12. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of California, without regard to the
choice of law rules thereof, with the same force and effect as if fully executed
and to be fully performed therein.

 

13. Arbitration. Except for ancillary measures in aid of arbitration and for
proceedings to obtain provisional remedies and interim relief, including,
without limitation, injunctive relief, any controversy, dispute or claim arising
out of or in connection with or relating to this Agreement or any related
Agreements, or the breach, termination or validity thereof or any transaction
contemplated hereby or thereby (any such controversy, dispute or claim being
referred to as a “Dispute”) shall be finally settled by arbitration conducted
expeditiously in accordance with the Commercial Arbitration Rules then in force
(the “AAA Rules”) of the American Arbitration Association (the “AAA”). Any such
Dispute must be made within one year of the act that gave rise to the complaint.
There shall be a panel of three arbitrators who shall be appointed pursuant to
AAA procedures, in each case, within fifteen (15) business days of the demand
for arbitration by the respondent(s) in any such proceeding. Each of the
arbitrators shall be an attorney with no less than fifteen (15) years’
experience in the practice of business law (preferably with experience in
securities law). Any arbitration pursuant to this Section shall take place in
Los Angeles County, California. A final award shall be rendered as soon as
reasonably possible and, in any event, within ninety (90) days of the filing
with AAA any demand for arbitration; provided, however, that if the arbitrators
determine by majority vote that fairness so requires, such ninety (90) day
period may be extended by no more than sixty (60) additional days. The parties
agree that the arbitrators shall have the right and power to shorten the length
of any notice periods or other time periods provided



--------------------------------------------------------------------------------

in the AAA Rules and to implement “Expedited Procedures” under the AAA Rules in
order to ensure that the arbitration process is completed within the time frames
provided herein. The arbitration decision or award shall be in writing. Judgment
on the decision or award rendered by the arbitrators may be entered and
specifically enforced in any court having jurisdiction thereof; provided
however, that the law applicable to any controversy shall be the law of
California, regardless of its or any jurisdiction’s choice of law principals.
Notwithstanding the provisions of Section 6, any arbitration held pursuant to
the provisions of this Section shall be governed by the Federal Arbitration Act.
All arbitrations commenced pursuant to this Agreement or any other Related
Agreements shall be consolidated and heard by the initially constituted panel of
arbitrators. The Company shall be responsible for paying for all costs
associated with any arbitration proceeding.

 

14. Indemnification. Company agrees to indemnify and hold Executive harmless, to
the fullest extent allowable under applicable law, from and against any actual
or threatened claims, damages, charges, judgments, action in law or equity,
settlement or compromise, liabilities and expenses actually and reasonably
incurred by or imposed, including reasonable attorneys’ fees, arising out of
Executive’s employment or previous employment with Company and its subsidiaries
and affiliated and related parties, including any alleged wrongdoing alleged to
be the result of or arising out of any act or omission of Executive; provided,
however, that, Executive shall not be entitled to indemnification with respect
to any matter where a final, non-appealable judgment has been entered finding
that Executive’s liability results from his willful misconduct in the discharge
of his duties under in the course of his employment with Company. Company also
agrees to cover legal costs for Executive related to his defense in such matters
and shall advance to Executive any monies for such legal costs upon presentation
of supporting documentation.

 

15. Directors & Officers Liability Insurance. The Company agrees that during the
term of this Agreement it shall maintain directors and officers liability
insurance covering Executive, in an amount and under such terms and conditions
as are typical for a company such as the Company.

 

16. Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other parties
and to enforce specifically such terms and provisions of this Agreement, such
remedy being in addition to and not in lieu of, any other rights and remedies to
which the other parties are entitled to at law or in equity.

 

17. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------

18. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile

 

(a) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

(b) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

 

(c) The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

 

(d)It is understood and agreed that the general rule that ambiguities are to be
construed against the drafter shall not apply to this Agreement. This Agreement
shall be construed as a mutually prepared Agreement.

 

(e) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

 

(f) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above specified.

 

COMPANY:

     

EXECUTIVE:

USN CORPORATION         By:  

/s/ Mark J. Miller

     

/s/ Brad Berdow

   

Name: Mark J. Miller

     

Brad Berdow

   

Title: CEO

                       

Address: 

                                       



--------------------------------------------------------------------------------

SCHEDULE A

STOCK GRANTS AND OPTIONS

 

1. Initial Stock Unit Grant. Upon and subject to the approval of the Board, the
Company will grant the Executive an award of 150,000 restricted stock units
pursuant to the terms of the USN Corporation 2005 Stock Incentive Plan. The
restricted stock units shall be fully vested as of the date of grant. The award
will provide that on January 2, 2007, the Executive will be entitled to receive
from USN one share of USN common stock for each vested restricted stock unit
then held by the Executive.

 

2. Registration Rights. The Company will use its commercially reasonable efforts
to effect the registration, for resale by Executive from time to time, of any
shares or options shares contemplated hereby, pursuant to the Securities Act of
1933.

 

3. Additional Stock Options. Subsequent to the initial stock grant described
above, Executive may also be granted Stock Options for shares of common stock in
USN Corporation. The Stock Options shall be set at an exercise price equal to
the trading price of the common stock at market close as of the date of such the
grant and will vest ratably 1/36th per month over a 36 month vesting period;
provided, that, as of each relevant vesting date, the Executive is then employed
by the Company or any Subsidiary.

 

4. Termination Rights. If the Executive’s employment with the Company is
terminated for any reason by Executive or by Company other than for Cause,
Executive shall have one (1) year from the date of termination to exercise any
vested stock options and Executive shall forfeit any unvested options as of the
date of Executive’s termination of employment. If the Executive’s employment is
terminated with Cause, Executive shall have thirty (30) days from the date of
termination to exercise any vested stock options and Executive shall forfeit any
unvested options as of the date of Executive’s termination with Cause.

 

5. Accelerated Vesting. Executive shall be fully vested in any unvested Stock
Options in the event of Change in Control. “Change in Control” is deemed to
occur at the time of any of the following events to with respect to a
consummated transaction: (i) any entity, person or group (other than the
Company, any subsidiary or any savings, pension or other benefit plan for the
benefit of employees of the Company or its subsidiaries) that theretofore
beneficially owned less than forty (40) percent of the Common Stock acquires
outstanding Shares in a single purchase or series of purchases that results in
the entity, person or group directly or indirectly beneficially owning forty
(40) percent or more of the outstanding Common Stock, (ii) the purchase of
Company’s shares pursuant to a tender offer or exchange offer (other than an
offer by the Company) for all, or any part of, the Common Stock, (iii) a merger
in which the Company will not survive as an independent, publicly owned
corporation, (iv) a consolidation, or a sale, exchange or other disposition of
all or substantially all of the Company’s assets, (v) a substantial change in
the composition of the Board during any period of two consecutive years such
that the individuals who at the beginning of the period were members of the
Board cease for any reason to constitute at least a majority of the Board,
unless the election, or the nomination for election by the shareowners of the
Company, of each new Director was approved by a vote of at least two thirds of
the Directors then still in office who were Directors at the beginning of the
period, or (vi) any transaction or other event that the Committee, in its
discretion determines to be a Change in Control for purposes of the Plan.